


110 HR 5771 IH: To prohibit the use of Federal funds for a project or

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5771
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. McCaul of Texas
			 (for himself, Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Campbell of California,
			 Mr. Flake,
			 Mr. Feeney,
			 Mr. Gallegly,
			 Mr. Gingrey,
			 Mr. Hensarling,
			 Mr. Issa, Mr. Jones of North Carolina,
			 Mr. Kirk, Mr. Kline of Minnesota,
			 Mr. Latta,
			 Mr. McCotter,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Walberg,
			 Mr. Tiberi,
			 Mr. Sali, Mr. Reichert, Ms.
			 Foxx, Mr. Poe, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To prohibit the use of Federal funds for a project or
		  program named for an individual then serving as a Member, Delegate, Resident
		  Commissioner, or Senator of the United States Congress.
	
	
		1.Prohibition on certain
			 Federal fundsNo Federal funds
			 may used for a project or program named for an individual then serving as a
			 Member, Delegate, Resident Commissioner, or Senator of the United States
			 Congress.
		
